Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,699,188. Claims 2-21 are broadened versions of claims 1-18 in the Patent and thus overlapping in scope and anticipated by the Patent.  The non-statutory double patenting anticipatory analysis is demonstrated below between independent claims 2, 10 and 18 of the instant application vis-à-vis claims 1, 9 and 16 of the Patent.  
Instant Application Claim 2
US Pat. No. 10,699,188 Claim 1
A system for performing neural network computations for a neural network, the system comprising:



	a memory device configured to store respective sets of weight inputs and activation inputs;



	a matrix computation unit comprising a plurality of cells arranged as a multi-dimensional array, wherein each cell of the plurality of cells:
		is configured to receive weight inputs for a neural network layer of the neural network and activation inputs for the neural network layer; and





		includes circuitry for performing neural network computations for the neural network layer using at least the weight inputs and the activation inputs received at the cell; and

	a vector computation unit configured to:
		receive a vector of accumulated values for the neural network layer;
		apply an activation function to the vector of accumulated values; and
		generate an output based on the applied activation function and the accumulated values.
A circuit for performing neural network computations for a neural network comprising a plurality of neural network 
layers, the circuit comprising:
	a host interface configured to receive instructions for a neural network computation;
	a memory device that communicates with the host interface, the memory device being configured to store respective sets of weight inputs and activation inputs based on instructions provided by the host interface;
 
	a matrix computation unit comprising a plurality of cells arranged as a multi-dimensional array, wherein each cell of the plurality of cells:
		i) is configured to receive weight inputs for a neural network layer of the plurality of neural network layers and activation inputs for the neural network layer;
		ii) includes one or more registers that are configured to store the weight inputs or the activation inputs and shift the weight inputs or the activation inputs to an adjacent cell based on a control signal; and
		iii) includes circuitry for performing neural network computations for the neural network layer using at least the weight inputs and the activation inputs received at the cell; and 

a vector computation unit configured to: 
	receive a vector of accumulated values for the neural network layer and from the matrix computation unit;
	apply a particular function to each accumulated value of the vector of accumulated values; and 
	generate activation values as a result of applying the particular function to each accumulated value.



Instant Application Claim 10
US Pat. No. 10,699,188 Claim 9
A method for performing neural network computations for a neural network, comprising:









	receiving, by a matrix computation unit, weight inputs and activation inputs, wherein the matrix computation unit includes a plurality of cells arranged as a multi-dimensional array;




	performing, by the matrix computation unit, a portion of the neural network computations for the neural network layer using at least the weight inputs and the activation inputs received at the cell;
	receiving, by a vector computation unit, a vector of accumulated values for the neural network layer;

	applying an activation function to the vector of accumulated values; and 

	generating an output based on the applied activation function and the accumulated values.
A method for performing neural network computations for a neural network comprising a plurality of neural network layers using a circuit comprising a host interface and a matrix computation unit, wherein the method comprises:
	providing, by the host interface and for storage in a memory device of the circuit, respective sets of weight inputs and activation inputs for performing the neural network computations;
	storing, at the memory device of the circuit and based on instructions provided by the host interface, the respective sets of weight inputs and activation inputs;
	receiving, by the matrix computation unit, weight inputs and activation inputs stored in the memory device, wherein the matrix computation unit includes a plurality of cells arranged as a multi-dimensional array, and each cell of the plurality of cells is configured to:
		i) receive weight inputs or activation inputs for a neural network layer of the plurality of neural network
layers; and
		ii) perform a portion of the neural network computations for the neural network layer using at least the weight inputs and the activation inputs received at the cell to generate accumulated values;
	receiving, by a vector computation unit of the circuit and from the matrix computation unit, a vector of accumulated values for the neural network layer; 
	applying, by the vector computation unit, a particular function to each accumulated value of the vector of accumulated values; and
	generating, by the vector computation unit, activation values as a result of applying the particular function to each accumulated value.


Instant Application Claim 18
US Pat. No. 10,699,188 Claim 16
One or more non-transitory machine-readable storage devices for storing instructions for performing neural network computations for a neural network, wherein the instructions are executable by one or more processing devices to cause the one or more processing devices to perform operations comprising:







	receiving, by a matrix computation unit, weight inputs and activation inputs, wherein the matrix computation unit includes a plurality of cells arranged as a multi- dimensional array;





	performing, by the matrix computation unit, a portion of the neural network computations for the neural network layer using at least the weight inputs and the activation inputs received at the cell;
	receiving, by a vector computation unit, a vector of accumulated values for the neural network layer;
	

	applying an activation function to the vector of accumulated values; and 


	generating an output based on the applied activation function and the accumulated values.
One or more non-transitory machine-readable storage devices for storing instructions for performing neural network computations for a neural network comprising a plurality of neural network layers, wherein the instructions are executable by one or more processing devices to cause performance of operations comprising:
	providing, by a host interface and for storage in a memory device of a circuit, respective sets of weight inputs and activation inputs for performing the neural network computations;
	storing, at the memory device of the circuit and based on instructions provided by the host interface, the respective sets of weight inputs and activation inputs; and
	receiving, by a matrix computation unit of the circuit, weight inputs and activation inputs stored in the memory device, wherein the matrix computation unit includes a plurality of cells arranged as a multi-dimensional array, and each cell of the plurality of cells is configured to:
		i) receive weight inputs or activation inputs for a neural network layer of the plurality of neural network layers; and
		ii) perform a portion of the neural network computations for the neural network layer using at least the weight inputs and the activation inputs received at the cell to generate accumulated values; 
	receiving, by a vector computation unit of the circuit and from the matrix computation unit, a vector of accumulated values for the neural network layer to generate accumulated values;
	applying, by the vector computation unit, a particular function to each accumulated value of the vector of accumulated values; and 
	generating, by the vector computation unit, activation values as a result of applying the particular function to each accumulated value.


Dependent claims 3-9 of the instant application overlap in scope to claims 2-8 of the Patent.  Therefore, the nonstatutory double patenting rejection extends to claims 3-9
Dependent claims 11-17 of the instant application overlap in scope to claims 10-15 of the Patent.  Therefore, the nonstatutory double patenting rejection extends to claims 11-17.
Dependent claims 19-21 of the instant application overlap in scope to claims 17 and 18 of the Patent.  Therefore, the nonstatutory double patenting rejection extends to claims 19-21.
Allowable Subject Matter
Claims 2-21 would be allowable if the nonstatutory double patenting rejections are overcome. 
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent claims (claims 1, 10 and 18), particularly the details of the matrix computation unit and the vector computation unit of fig. 2.  
The most pertinent prior art appears to be European Patent App. 0422348 to Means et al. (cited in IDS, hereinafter Means).
Means discloses a system (figs. 3-4…integrated circuit chip system) for performing neural network computations for a neural network (Field of the Invention…systolic array architecture organized to calculate the outputs of a two-layer neural network), the system comprising: 
a memory device (fig. 4A, items 33, 43 and 45; pg. 3, lns 49-56…weight bus 23 of weight inputs connected to external weight memory, also “the weights …stored in the  general purpose image data block memory 43 and 45”) configured to store respective sets of weight inputs (fig. 4A, item 33…weight inputs) and activation inputs (fig. 4A, item 43 and 45…activation inputs are image data) 
a matrix computation unit (fig. 1 and fig. 3, item 25; pgs. 5-6…systolic array computes underlying matrix operations) comprising a plurality of cells arranged as a multi-dimensional array (fig. 1…example of 4x4 multidimensional array of cells; fig. 3…example of 8x8 cell array), wherein each cell (fig. 2… processing element/cell) of the plurality of cells:
is configured to receive weight inputs for a neural network layer (fig. 2, item 13, fig. 3, item 23 and pg. 3, ln 32…data register 13 containing weight input from data register 13 of previous/adjacent processing cell) and activation inputs (fig. 2, item 11, fig. 3, item 35 and pg. 3, ln 31…pixel data input into register 11 from register of previous processing element) for the neural network layer (Field of the Invention…systolic array architecture organized to calculate the outputs of a two-layer neural network); and
includes circuitry for performing neural network computations for the neural network layer using at least the weight inputs and the activation inputs received at the cell (fig. 2, item 15 and pg. 3, lns 33…in each processing element/cell, the values in registers 11 and 13 containing the pixel image input and weight input are multiplied by multiplier 15).

However, Means et al. does not appear to disclose a separate vector computation unit in the manner disclosed in the instant application.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALAN CHEN/Primary Examiner, Art Unit 2125